Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146865                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  DIANE WIEGMANN, Individually and as                                                                                Justices
  Successor Trustee of the ROBERT E.
  McGOWAN DECLARATION OF TRUST,
  ROBERT E. McGOWAN, JR., and
  DONNA GILLUND,
               Plaintiffs/Counter-Defendants-
               Appellants,
  v                                                                SC: 146865
                                                                   COA: 306137
                                                                   Berrien CC: 2010-000085-CH
  SAMUEL THOMAS and RHONDA THOMAS,
           Defendants/Counter-Plaintiffs-
           Appellees,
  and
  EDMUND J. FREZA, CAROL A. FREZA, and
  CHEMICAL BANK,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 12, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2013
           s0923
                                                                              Clerk